Title: William Jackson to John Adams, 26 September 1781
From: Jackson, William
To: Adams, John


     
      Corunna September 26. 1781
     
     Lest the date of my letter should alarm your Excellency, I am happy in prefacing it with an assurance that your dear little Boy, who is now at my elbow, is perfectly well.
     Mr. Gillon (to the baseness of whose character no term of reproach is equal) has, after adding insult to injury landed us in Spain. I would enter into the detail of his unparalleled villainies—but the late hour at which I write obliges me to defer it until the next post. Colonel Searle, Colonel Trumbull, and myself propose going to France on board a frigate which will sail in twelve or fourteen days. I shall take Charles with me, and should your Excellency honor me with farther instructions respecting him, I will follow them with pleasure and punctuality. You will please to forward these instructions to your Correspondents at the different Ports in France, as it is not yet known to which the Ship goes.
     I shall do myself the honor to write you fully by the next post. Your goodness must excuse my present brevity. I was unwilling to lose the first conveyance to announce our situation—and the extreme hurry in which I write will scarce admit my adding Colonel Searle’s, Col. Trumbull’s and my own affectionate and respectful compliments to your Excellency and Mr. Thaxter.—Be assured your Son’s happiness will be my peculiar care—he has, and continues to read french and english to me daily, and is in every respect the Boy you would wish him to be, endearing himself to every-body.
     
      I am with the most perfect esteem and respect, Dear Sir, Your most obedt. Servant and sincere friend,
      W. Jackson
     
    